Citation Nr: 1207908	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  04-37 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 2007, May 2009, and July 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review. 

In March 2007, the Veteran testified at a hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

Hypertension was not present in service, manifested within one year of the Veteran's discharge from service, or shown to be causally or etiologically a result of any disease, injury, or incident in service or any service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty military service or by service-connected disability, nor may it be presumed to have been incurred in or aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in August 2007, May 2009, and July 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As addressed in the May 2009 and May 2011 remands, respectively, the Board's orders in August 2007 and May 2009 were not met in that the October 2008 and July 2009 VA examiners failed to answer the questions posed by the remand.  The May 2009 remand also ordered that a corrective VCAA notice be sent that addressed secondary service connection; a compliant letter was issued in July 2009.  A VA examination that addressed the Board's queries with respect to secondary service connection was conducted in August 2011, thereby satisfying the orders of the August 2007, May 2009, and July 2011 remands.  Therefore, the Board determines that the RO/AMC has ultimately complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  Further, for claims requiring new and material evidence, the Veteran must be notified that service connection was previously denied and of the reason for that denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in February 2003, prior to the initial unfavorable AOJ decision issued in May 2003.  Additional letters were sent in August 2007, October 2008, and July 2009. 
 
The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection on a direct and presumptive basis, how VA would assist him in developing his claim, and his and VA's obligations in providing such evidence for consideration.  However, only the letters issued after the rating decision advised him of the evidence necessary to substantiate a disability rating and effective date, and only the July 2009 letter provided notice with regard to the evidence needed to support a claim based on secondary service connection.

The Board acknowledges the untimeliness of the notice under Dingess/Hartman and of secondary service connection, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

In this regard, the Board observes that, as a matter of law, providing the Veteran with VCAA-compliant notice prior to a readjudication "cures" any timing problem resulting from any deficiency in notice content or the lack of notice prior to an initial adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) and supplemental SOC (SSOC) constitute "readjudication decisions" that comply with all due process requirements if preceded by adequate VCAA notice.  See Mayfield, 499 F.3d.  The Veteran was provided with an SSOC after the fully compliant July 2009 VCAA letter; thus any timing deficiency was remedied by readjudication.  
  
Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, VA medical records, and the reports of April 2003, October 2008, July 2009, September 2010, and August 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran subjective complaints and medical history, and examined the Veteran.  However, neither the April 2003 or July 2009 VA examiners supplied an explanation in support of their opinions.  An opinion that contains only data and conclusions is afforded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Thus, even though the clinical findings noted at those examinations are available for consideration, the opinions rendered by those examiners are not.  Nevertheless, the Board observes that the October 2008 and August 2011 VA examiners provided opinions supported by rationale based on all the available evidence.  There is nothing to suggest that either examiner's opinion is not sufficiently based in the facts of the case or that an arbitrary conclusion was reached.  The Board acknowledges that the October 2008 VA opinion was not compliant with the August 2007 remand; however, it was non-compliant only with respect to the lack of response to questions regarding secondary service connection.  As reflected below, the opinion and rationale relevant to direct service connection is adequate for VA rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (noting that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
However, presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. § 3.303(d).  Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (noting that lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Disability which is proximately due to or the result of service-connected disease or injury shall be service-connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  
While this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment is to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury," and the text amended to include a new paragraph:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

The Board notes that the Veteran was specifically informed of the evidence necessary to establish secondary service connection in the July 2009 letter.  This letter also advised him that the secondary disability must be shown to have increased in severity as contrasted by symptoms.  Thus, the Board finds that the Veteran received notice relevant to the regulation change and is not prejudiced by the Board considering the revision. 

The Veteran has contended that his hypertension was first noted in service, but did not require medication until several years after service.  Additionally, he claims that the pain from his service-connected disabilities has aggravated his hypertension.  Therefore, he argues that service connection is warranted for hypertension. 

The Board first observes that the Veteran has a current diagnosis of hypertension.  Thus, he meets the criterion of a current disability with respect to this claim.  

However, service treatment records are silent for a diagnosis of hypertension.  Hypertension is defined as persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary p. 889 (30th ed. 2003).  For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran's June 1975 enlistment examination showed blood pressure readings of 130/90, 134/86, and 130/82.  In December 1978, he sustained multiple injuries in a motor vehicle accident, and a blood pressure reading of 160/110 was noted with an evaluation of his blood pressure showing a subsequent decrease to 144/88 at that time.  A January 1979 treatment record shows a history of borderline hypertension that was resolved.  A May 1979 pre-discharge medical evaluation revealed blood pressure of 120/80.  Thus, the Veteran did not have diagnosed hypertension or consistent blood pressure readings indicative of hypertension during military service. 
 
Moreover, there is no competent evidence relating the Veteran's currently diagnosed hypertension to his military service.  In this regard, the Board observes that hypertension was not present to a compensable degree within one year of discharge in January 1980 to warrant service connection on a presumptive basis.  38 C.F.R. § 3.309.  In fact, the first documented diagnosis of hypertension post-service is dated in April 2001, over 21 years after discharge.  The lapse in time between service and the first complaints and diagnoses weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Additionally, no competent medical professional has offered an opinion relating the Veteran's hypertension to his military service.  In this regard, the Board notes the reports of the April 2003, October 2008, July 2009, September 2010, and August 2011 VA examinations.  As discussed above, the April 2003, July 2009, and September 2010 VA opinions are inadequate due to the lack of rationale provided in support of the opinions.  The October 2008 VA examiner indicated that elevated blood pressure readings are a common finding with acute pain, such as seen in acute care settings and hospitalization.  He then opined that since there was no documentation of hypertension after the Veteran's release from the hospital in service or for many years after service, the hypertension was less likely as not caused by or the result of in-service illness, injury, or event and more likely as not essential in nature.  The examiner's review of the claims file in January 2009 yielded no change in the opinion. 

Finally, the August 2011 VA examiner noted that hypertension secondary to another disorder should occur in the immediate period following the onset of that disorder, that the Veteran had essential hypertension which by definition had no known cause, that the none of the Veteran's service-connected disabilities affect blood volume or peripheral vascular resistance which are determinants of blood pressure, and that there is no evidence in treatment records that the Veteran's hypertension had permanently worsened with any change in service-connected disabilities or their treatment.  Accordingly, the examiner concluded that the Veteran's hypertension was unlikely proximately due to service-connected disabilities as the hypertension did not manifest until long after the incurrence of those disabilities in service and that, due to the lack of pathophysiological relationship between the service-connected disabilities and hypertension, it is unlikely that the disabilities aggravated the blood pressure beyond its natural progression.

The Veteran has not submitted any competent opinion that contradicts the above opinions.  The Board has considered his own statements with regard to his hypertension diagnosis and etiology.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In this case, however, none of these situations is met.  

The Veteran is competent to describe symptoms that could be related to hypertension, but he lacks the necessary knowledge to assign a diagnosis of hypertension to those symptoms.  Further, an April 2001 VA treatment record states a self-reported history of hypertension for 20 years, but at the April 2003 VA examination, the Veteran indicated that he had had hypertension for three to four years.  In addition, there is no competent evidence of a diagnosis prior to April 2001 or of lay evidence of symptoms during or within a year after service that were later diagnosed as hypertension.  Moreover, the Board notes that the Veteran's treatment records reveal that his hypertension has been well-controlled by medication except when he was noncompliant with his medication.  Treatment records also reflect no changes in type or increases in dosage associated with the medication becoming ineffective due to a change in severity of the disorder.  Therefore, the Board determines that competent evidence from medical professional is necessary with respect to the diagnosis and etiology of the Veteran's claimed hypertension and any assessment of aggravation of the disorder.  See Espiritu at 494 (1992). 

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as there is no competent evidence demonstrating a relationship between the Veteran's hypertension and his military service or service-connected disabilities, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for hypertension, to include as secondary to service-connected disabilities, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


